Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 1 of 8

United States Courts `
Southern District of Texas
FlLED
uNITED sTATEs DISTRICT coURT MAR14'2019
SOUTHERN DISTRICT OF TEXAS
HOUSTQN DIVISION walmm%%dmkd&wd
UNITED STATES OF AMERICA §
§ 1 9 CR l 8 5
v. § CRIMINAL NO.:
§
MELVIN JONES §
DAIVION GULLY §
DEANJELO WELLS §
ARTAVIUS JOHNSON §
IN'DICTMENT
THE GRAND JURY CHARGES THAT:
INTRODUCTION

At all times material to this Indictment, Gulf Gas is a
Wellesley'Hills, MA, based. company engaged. in the business of
retail purchase and sales of consumer goods which are shipped in
interstate commerce and which affect interstate commerce.

At all times material to this Indictment, Chevron is a San
Ramon, California, based company engaged in the business of retail
purchase and sales of consumer goods which are shipped in
interstate commerce and which affect interstate commerce.

At all times material to this Indictment, Sunny Food Mart is
a Houston, Texas, based company engaged in the business of retail
purchase and sales of consumer goods which are shipped in

interstate commerce and which affect interstate commerce.

Page],ofS

Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 2 of 8

CO__UNLQN_E
Aiding and Abetting Interference with Commerce by Robbery

On or about November 3, 2018, in the Houston Division of the
Southern District of Texas, the defendants,
MELVIN JONES,
DAIVION GULLY,
DEANJELO WELLS and
ARTAVIUS JOHNSON,
aiding and abetting others known and unknown to the grand jury,
did unlawfully obstruct, delay, and affect interstate commerce by
means of robbery, as the terms “commerce” and “robbery” are defined
in Title 18, United States Code, §§ 1951(b)(l) and (b)(3), in that
the defendants did aid and abet the unlawful taking and obtaining
of property, that is, U.S. currency belonging to Sunny's
convenience store, a business located at 9075 South Dairy Ashford
Road in Houston, Texas, that was engaged in and affected interstate
commerce, against an employee's will by means of actual and
threatened force, violence, and fear of injury to the employee.
In violation of Title 18, United States Code, §§ 1951(a) and
COUNT TWO

Aiding and Abetting Discharge of a Firearm
During a Crime of Violence

 

On or about November 3, 2018, in the Houston Division of the

Southern District of Texas, the defendants,

Page 2 of 8

Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 3 of 8

MELVIN JoNEs,
DAIVION GULLY,
DEANJELO WELLS and
ARTAVIUS JOHNSON,
did aid and abet others known and unknown to the grand jury to
knowingly brandish and discharge a firearm, namely, a handgun,
during and in relationship to a crime of violence for which one or
more of them may be prosecuted in a court of the United States, to
wit: Aiding and Abetting Interference with Commerce by Robbery as
alleged in Count One, and did cause the death of a person, to wit:
Hafeez Qureshi, through the use of that firearm.
In violation of Title 18, United States Code, Sections

924(c)(1)(A)(iii), 924 (j)(l) and 2.

COUNT THREE
Aiding and Abetting Interference with Commerce by Robbery

 

On or about October 24, 2018, in the Houston Division of the
Southern District of Texas, the defendants,

MELVIN JONES and
DEANJELO WELLS,

aiding and abetting others known and unknown to the grand jury,
did unlawfully obstruct, delay, and affect interstate commerce by
means of robbery, as the terms “commerce” and “robbery” are defined
in Title 18, United States Code, §§ 1951(b)(1) and (b)(3), in that
the defendants did aid and abet the unlawful taking and obtaining

of property, that is, U.S. currency' belonging to Chevron. gas
Page 3 of 8

Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 4 of 8

station, a business located at 8265 Richmond Avenue in Houston,
Texas, that was engaged in and affected interstate commerce,
against an employee's will by means of actual and threatened force,
violence, and fear of injury to the employee.
In violation of Title 18, United States Code, §§ l951(a) and
COUNT FOUR

Aiding and Abetting Brandishing a Firearm
During a Crime of Violence

 

 

On or about October 24, 2018, in the Houston Division of the
Southern District of Texas, the defendants,

MELVIN JONES and
DEANJELO WELLS,

did aid and abet others known and unknown to the grand jury to
knowingly carry and brandish a firearm, namely, a handgun, during
and in relationship to a crime of violence for which one or more
of them may be prosecuted in a court of the United States, to wit:
Aiding and Abetting Interference with Commerce by Robbery as
alleged in Count Three, in violation of Title 18, United States
Code, §§ l951(a) and 2.

All in violation of Title 18, United States Code, Sections

924(c)(1)(A)(ii) and 2.

Page 4 of 8

Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 5 of 8

COUNT FIVE
Aiding and Abetting Interference with Commerce by Robbery

 

On or about October 24, 2018, in the Houston Division of the
Southern District of Texas, the defendants,

MELVIN JONES and
DEANJELO WELLS,

aiding and abetting others known and unknown to the grand jury,
did unlawfully obstruct, delay, and affect interstate commerce by
means of robbery, as the terms “commerce” and “robbery” are defined
in Title 18, United States Code, §§ 1951(b)(l) and (b)(3), in that
the defendants did aid and abet the unlawful taking and obtaining
of property, that is, U.S. currency belonging to Gulf gas station,
a business located at 3300 Yellowstone Boulevard in Houston, Texas,
that was engaged in and affected interstate commerce, against an
employee's will by means of actual and threatened force, violence,
and fear of injury to the employee.

In violation of Title 18, United States Code, §§ 1951(a) and

COUNT SIX
Aiding and Abetting Brandishing a Firearm
During a Crime of Violence

 

 

On or about October 24, 2018, in the Houston Division of the
Southern District of Texas, the defendants,

MELVIN JONES and
DEANJELO WELLS,

Page 5 of 8

Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 6 of 8

did aid and abet others known and unknown to the grand jury to
knowingly carry and brandish a firearm, namely, a handgun, during
and in relationship to a crime of violence for which one or more
of them may be prosecuted in a court of the United States, to wit:
Aiding and. Abetting Interference with Commerce by Robbery as
alleged in Count Five, in violation of Title 18, United States
Code, §§ l951(a) and 2.

All in violation of Title 18, United States Code, Sections
924(c)(1)(A)(ii) and 2.

COUNT SEVEN
Aiding and Abetting Interference with Commerce by Robbery

 

On or about September 26, 2018, in the Houston Division of
the Southern District of Texas, the defendants,

DAIVION GULLY and
DEANJELO WELLS,

aiding and abetting others known and unknown to the grand jury,
did unlawfully obstruct, delay, and affect interstate commerce by
means of robbery, as the terms “commerce” and “robbery” are defined
in Title 18, United States Code, §§ l951(b)(l) and (b)(3), in that
the defendants did aid and abet the unlawful taking and obtaining
of property, that is, U.S. currency belonging to Gulf gas station,
a business located at 3300 Yellowstone Boulevard in Houston, Texas,

that was engaged in and affected interstate commerce, against an
Page 6 of 8

Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 7 of 8

employee's will by means of actual and threatened force, violence,
and fear of injury to the employee.
In violation of Title 18, United States Code, §§ 1951(a) and
COUNT EIGHT

Aiding and Abetting Brandishing a Firearm
During a Crime of Violence

 

 

On or about September 26, 2018, in the Houston Division of
the Southern District of Texas, the defendants,

DAIVION GULLY and
DEANJELO WELLS,

did aid and abet others known and unknown to the grand jury to
knowingly carry and brandish a firearm, namely, a handgun, during
and in relationship to a crime of violence for which one or more
of them may be prosecuted in a court of the United States, to wit:
Aiding and. Abetting Interference with Commerce by' Robbery as
alleged in Count Seven, in violation of Title 18, United States
Code, §§ l951(a) and 2.

All in violation of Title 18, United States Code, Sections
924(c)(1)(A)(ii) and 2.

Notice of Criminal Forfeiture

 

Pursuant to Title 18, United States Code, § 924(d)(1), and

Title 28, United States Code, § 2461, the United States of America

gives notice to the defendants,

Page 7 of 8

Case 4:19-Cr-00185 Document 1 Filed on 03/14/19 in TXSD Page 8 of 8

MELVIN JONES,
DAIVION GULLY,
DEANJELO WELLS and
ARTAVIUS JOHNSON,
that, in the event of conviction of the offense charged in Counts
Two, Four, Six and Eight, the United States of America shall
forfeit all firearms and. ammunition. involved. in. or 'used in aa

violation of Title 18, United States Code, § 924(c)(l)(A).

A TRUE BILL:

OR|G|NAL S|GNATURE ON F|LE

ioru_~.rl;.r\oum \J:' inn UKANU \JURY

RYAN K. PATRICK
United States Attorney

BY; &/VYM<S;)//\Sr\

CARRIE WIRSING
Assistant United States Attorney

 

 

Page 8 of 8

